NO. 07-05-0020-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL D

                                   MARCH 16, 2005
                           ______________________________

                   IN THE MATTER OF THE MARRIAGE OF
           DONNA LYNN CRAWFORD AND MICHAEL SCOTT CRAWFORD

                          ________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 69,271-D; HON. DON EMERSON, PRESIDING

                           _______________________________

                                  Order of Dismissal
                          ________________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

       Michael Scott Crawford appeals from the trial court judgment granting a divorce. We

dismiss the appeal for lack of jurisdiction.

       The record before us reveals that the final divorce decree was signed on November

2, 2004. Pursuant to the Texas Rules of Appellate Procedure, appellant was required to

file his motion for new trial or notice of appeal with the clerk of the trial court no later than

30 days after the signing of the final decree, or by December 2, 2004. A motion for new

trial and the notice of appeal were filed on January 19, 2005. Because the deadline to

perfect an appeal was December 2, 2004, the notice of appeal appeared untimely. TEX .

R. APP . P. 26.1 (stating that one must file a notice of appeal within 30 days of the date the
final order is signed, unless that deadline has been extended by motion or rule of

procedure). Furthermore, no motion (timely or otherwise) to extend the December 2nd

deadline was received by this court.

       By letter dated March 3, 2005, we directed appellant to explain why the notice of

appeal was late or why he believed it to be timely. The explanation was due by March 14,

2005. He was also told that the failure to comply with this directive would result in the

dismissal of the appeal. To date, no response has been received.

        A timely notice of appeal is essential to invoke our appellate jurisdiction. In re

A.L.B., 56 S.W.3d 651, 652 (Tex. App.--Waco 2003, no pet.). If the notice is untimely, then

the court of appeals can take no action other than to dismiss the proceeding. Id. However,

the aforementioned deadline may be extended if, within 15 days after it expires, a notice

of appeal is tendered to the court clerk along with a motion requesting an extension. TEX .

R. APP . P. 26.3. Additionally, the motion must contain, among other things, a recitation of

the facts relied on to reasonably explain the need for an extension. TEX . R. APP . P.

10.5(b)(1)(C). And, while we are to imply that a motion to extend has been filed when a

litigant merely tenders a notice of appeal within the 15-day time period, Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997), appellants must still reasonably justify their need for an

extension. Kidd v. Paxton, 1 S.W.3d 309, 310 (Tex. App.--Amarillo 1999, writ denied). It

is not enough to simply file a notice of appeal.

       However, having failed to timely file a motion for new trial or ask for an extension of

time in which to file his notice of appeal, the 90-day rule according to Texas Rule of

Appellate Procedure 26.1(a)(1) does not apply in this case. Therefore, appellant’s notice

of appeal was not timely filed. Since the notice of appeal was untimely filed and appellant

                                              2
did not explain or justify the delay as per our directive, we conclude that he failed to timely

perfect his appeal. Bixby v. Bice, 992 S.W.2d 615, 616 (Tex. App.--Waco 1999, no pet.);

Miller v. Greenpark Surgery Center Assoc., 974 S.W.2d 805 (Tex. App.--Houston [14th

Dist.] 1998, no writ) (dismissing because no explanation was offered).

       Accordingly, we dismiss the appeal for want of jurisdiction.



                                                   Brian Quinn
                                                     Justice




                                              3